

116 HR 2204 IH: Venezuelan Contracting Restriction Act
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2204IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Waltz (for himself and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit contracting with persons that have business operations with the Maduro regime, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Venezuelan Contracting Restriction Act. 2.Prohibition on contracting with persons that have business operations with the Maduro regime (a)ProhibitionThe head of an executive agency may not enter into a contract for the procurement of goods or services with any person that has business operations with an authority of the government of Venezuela that is not recognized as the legitimate government of Venezuela by the United States Government.
 (b)DefinitionsIn this section: (1)Business operationsThe term business operations means engaging in commerce in any form, including acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.
 (2)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code. (3)PersonThe term person means—
 (A)a natural person, corporation, company, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group;
 (B)any governmental entity or instrumentality of a government, including a multilateral development institution (as defined in section 1701(c)(3) of the International Financial Institutions Act (22 U.S.C. 262r(c)(3))); and
 (C)any successor, subunit, parent entity, or subsidiary of, or any entity under common ownership or control with, any entity described in subparagraph (A) or (B).
 (c)ApplicabilityThis section shall apply with respect to any contract entered into on or after the date of the enactment of this section.
			